DETAILED ACTION
Status of Claims:  
Claims 1-10 are pending.
Claims 5-10 are withdrawn due to a restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-4) in the reply filed on Sep. 7, 2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach or suggest seeking a solution to overcome the technical problem of numerous, long treatment/recovery cycles, without the certainty of extracting only the poor sludge, as is sought to be addressed by the instant invention. While another reference was found during examination which establishes that there is no unity of invention (see rejections under 35 USC § 102 below), is noted that this argument is not found persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, applicant argues that Hotani is non-analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hotani is considered to be analogous art because it is reasonably pertinent to the particular 
The requirement is still deemed proper in view of the above, and further in view of the rejections over Fruchtbaum et al. (US 5,490,920 A) noted below, and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “deduction means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification discloses that the deduction means 13 makes it possible to link the measurement from the measurement means 11 to a corresponding level, however there is no disclosure of a structure, material or act for performing the linkage (see instant specification, para. 0111-0112). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-4, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

The claims are directed to a machine and thus fall within at least one of the four categories of patent eligible subject matter (assessed under Step 1 of the Oct. 2019 "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), see MPEP § 2106.03).

The claims recite the judicial exception of an abstract idea (assessed under Step 2A, Prong One of the 2019 PEG, see MPEP § 2106.04 II.A.1). Independent claim 1 recites “selection means” and “deduction means”.  Per the 35 USC §§ 112(f) and 112(b) claim interpretations noted above and in view of para. 0174, and Fig. 1-2G of the instant Specification, the corresponding structure for selection means is a mathematical model, or equivalents thereof, and thus the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas; and the corresponding structure for deduction means shall be presumed to be any element which is capable of making deductions, such as the human mind or control system, and thus the claim limitation falls within the “Mental Processes” grouping of abstract ideas.

The judicial exception is not integrated into a practical application (assessed under Step 2A, Prong Two of the 2019 PEG, see MPEP § 2106.04 II.A.2). In particular, claims 1-4 recite a reactor with a chamber, measurement means and extraction means. These elements are recited at a high level of generality and are not integrated into a part practical application because these elements may be used for another technological environment where selective extraction may be of interest, such as chemical reactors or refineries. Thus, these additional elements amounts to no more than generally linking the abstract idea to a particular technological environment and do not integrate the judicial exception into a practical application (see MPEP § 2106.04(d) and 2106.05(h)).

Thus, claims 1-4, taken as a whole, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruchtbaum et al. (US 5,490,920 A).

Regarding claim 1, Fruchtbaum teaches a reactor (a continuous gravity sedimentation unit 10 comprising a basin 12) (see Fig. 1, 5 and 7) for the biological treatment of wastewater (for an apparatus claim, the functional limitations “for the biological treatment of wastewater” do not patentably distinguish the claimed invention from the prior art structure), comprising: 
a chamber (the space within the basin 12) capable of containing a mixture of wastewater and sludge comprising various levels, each level being defined by a sludge concentration and/or density (these functional limitations do not patentably distinguish the claimed invention from the prior art structure, however the basin 12 with wastewater and accumulated solids 37 which form various strata reads on the chamber containing a mixture of wastewater and sludge comprising various levels, where 
means for determining a minimum level and a maximum level of sludge extraction in the chamber, comprising:
measurement means capable of measuring the sludge concentration and/or density at various levels of a mixture of wastewater and sludge; 
selection means capable of selecting a maximum sludge concentration and/or density value and a minimum sludge concentration and/or density value; 
deduction means capable of deducing a minimum extraction level corresponding to the maximum concentration value selected and a maximum extraction level corresponding to the minimum concentration value selected (a solids level detector 56 for sensing the presence or absence of accumulated solids 37; level detection can be accomplished by any of a number of different detector devices and associated control loops, for example the level detector 56 can comprise a probe which senses solids level by determination of property differences of various strata in the basin, such determinations are well known in the art and can include radar, differences in electrical conductivity, differences in density, and the like; searching for solids accumulations, stopping the travel of the pump and initiating pumping action when the sensor indicates the presence of accumulations, lowering the elevation of the pump suction as the solids are discharged, and stopping the pumping action upon failure to detect solids accumulation at a given position) (see col. 5, lines 32-45; col. 7, lines 59-63) (per the 35 USC §§ 112(f) and 112(b) claim interpretations noted above and in view of para. 0112, 0141, 0143, 0174, and Fig. 1-2G of the instant Specification, the corresponding structure for measurement means is a probe, an ultrasonic sensor, a gammametry system, or equivalents thereof; the 
extraction means (the 35 USC § 112(f) corresponding structure for “extraction means” is an extractor (such as a pump, a tube or tubes, a hose, or a reservoir), and a variation means, and the corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G) capable of extracting sludge at variable levels between the minimum extraction level and the maximum extraction level (a pump 14 attached by cable 52 to winch 54, the pump suction being vertically positioned in a layer of accumulated solids) (see col. 3, lines 10-11; col. 5, line 15-17 and 34-35).

Regarding claim 2, Fruchtbaum teaches the reactor as claimed in claim 1, further comprising recycling means (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40) (see Fruchtbaum, col. 4, lines 52-53) (the 35 USC § 112(f) corresponding structure for “recycling means” is a conduit, or equivalents thereof (see instant Specification, para. 0114-0116, 0123 and 0142, and Fig. 1, 2A-2E and 3A-3B)) capable of recycling the extracted sludge into the chamber (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40 of Fruchtbaum are all capable of these functional limitations).

Regarding claim 3, Fruchtbaum teaches the reactor as claimed in claim 1, the extraction means comprising: 

variation means (the 35 USC § 112(f) corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G)) capable of varying the position of the opening of said extractor, in particular the level of said opening between the minimum extraction level and the maximum extraction level (the winch 54 adjusts the height of the pump by drawing in or letting out the cables 104 from a winch(es) in the support as in Fig. 1-2) (see Fruchtbaum, col. 5, lines 28-30).

Regarding claim 4, Fruchtbaum teaches the reactor as claimed in claim 3, the extractor comprising a pump (the pump 14) (see Fruchtbaum, Fig. 1) and the variation means comprising means for varying the level of the pump in the chamber (the 35 USC §§ 112(f) corresponding structure for “means for varying the level of the pump” is a winch to control a cable or chain, or equivalents thereof (see instant Specification, para. 0125 and Fig. 2A)) (the winch 54) (see Fruchtbaum, col. 5, lines 28-30 and Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        November 6, 2021